Case 8:19-cr-00061-JVS Document 258 Filed 08/27/20 Page 1 of 3 Page ID #:3679



                                                                               FILED
 1  H. Dean Steward SBN 85317                                       CLERK, U.S. ~15TRICT COURT
    107 Avenida Miramar, Ste. C
 ~~
    San Clemente, CA 92672                                                AU6 2 72020
 3 949-481-4900
    Fax:(949)496-6753                                              CENTRAL DISTRICT OF CALIFORNIA
 4                                                                 8Y         _ ~         DEPUTY

 5
     Attorney for Defendant
6    Michael J. Avenatti
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA
11
12
     UNITED STATES,                               Case No. SA-CR-19-61-JVS
13
                 Plaintiff,                       CORRECTED APPLICATION TO
14
                                                  SEAL DOCUMENTS;[Proposed]
15         vs.                                    ORDER
16
     NIICHAEL J. AVENATTI
17
           Defendant.
18
19
     COMES NOW defendant NIICHAEL J. AVENATTI,together with counsel, and
20
     applies to this Court for an order sealing the attached Second Supplemental Affidavit
21
     re CJA Counsel. The document contains sensitive, non-public financial information
22
     about the defendant, and should not be subject to public review, per local rules.
23
     Dated: 8-26-20
24
                                     s./ H. Dean Steward
25
                                      H. Dean Steward
26
                                       Counsel for Defendant
27                                     Michael J. Avenatti
28
                                               - 1-
Case 8:19-cr-00061-JVS Document 258 Filed 08/27/20 Page 2 of 3 Page ID #:3680




 1   PROOF OF SERVICE
 2
 3 I,H. Dean Steward, declare:
 4
 5   I am employed in the County of Orange, State of California.
6    My business address is 107 Avenida Miramar, Ste. C, San Clemente,
 7 CA 92672. I am over the age of 18 and not a party to the
 8   instant action. I am a member ofthe bar ofthis court. On 8-26-20, I served:

 9   APPLICATION TO SEAL AND PROPOSED ORDER

10         Via e-mail to:

11
     AUSA BRETT SAGAL
12
13
14
15
     This declaration was executed on 8-26-20 at San Clemente,
16
17 California.
18 I declare under penalty of perjury that the foregoing is true
19
   and correct.
20 /s./ H. Dean Steward
21
22
23
24
25
26
27
28
                                               -2-
 Case 8:19-cr-00061-JVS Document 258 Filed 08/27/20 Page 3 of 3 Page ID #:3681



 1H. Dean Steward SBN 85317
  107 Avenida Miramar, Ste. C
2
  San Clemente, CA 92672
3 949-481-4900
  Fax:(949)496-6753
4
  deansteward7777@gmail.com
5
6
     Attorney for Defendant
 7
     MAICHAEL J. AVENATTI
 8
9
10
                                 UNITED STATES DISTRICT COURT
11
12                              CENTRAL DISTRICT OF CALIFORrIIA

13
     UNITED STATES,                              Case No. SA-CR-19-61-JVS
14
15                 Plaintiff,                    ORDER RE SEALING

16        vs.
17
     MICHAEL J. AVENATTI
18
19         Defendant.

20
21   GOOD CAUSE HAVING BEEN SHOWN,it is ordered that the attached Second
22
     Supplemental Affidavit re CJA Appointment be sealed by the clerk ofthe court.
23
     So ordered.
24
25
26 Dated: Aug. _,2020
27                                               Hon. James V. Selna
28                                               U.S. District Court Judge
                                              - 1-
